Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  September 30, 2015                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

  148898-9                                                           Stephen J. Markman
  148901-2                                                               Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
  JEANNE HARRISON,                                                  Richard H. Bernstein,
           Plaintiff-Appellee,                                                       Justices

  v                                            SC: 148898-9
                                               COA: 304512, 304539
                                               Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                           2009-027611-NH
          Defendant-Appellant,
  and
  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAND, R.N.,
              Defendants,
  and
  THOMAS R. HALL,
             Appellee.
  _________________________________________/
  JEANNE HARRISON,
           Plaintiff-Appellee,
  v                                            SC: 148901-2
                                               COA: 304512, 304539
                                               Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                           2009-027611-NH
          Defendant-Appellee,
  and
  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAND, R.N.,
              Defendants,
  and
  THOMAS R. HALL,
             Appellant.
  _________________________________________/
                                                                                                               2


        By order of June 20, 2014, the applications for leave to appeal the January 30,
2014 judgment of the Court of Appeals were held in abeyance pending the decision in
Krusac v Covenant Medical Center, Inc (Docket No. 149270). On order of the Court, the
case having been decided on April 21, 2015, 497 Mich. 251 (2015), the applications are
again considered. In Krusac, we overruled that part of the Court of Appeals opinion in
this case (Harrison v Munson Healthcare, Inc), in which the court held that factual
information recorded on the first page of the incident report was not immune from
disclosure as material protected pursuant to MCL 333.21515. In light of our decision in
Krusac, we VACATE the remainder of the Court of Appeals opinion. In addition, we
VACATE the April 8, 2011 Decision and Order Regarding Motion for Sanctions of the
Grand Traverse Circuit Court, and we REMAND this case to the circuit court for further
proceedings. The circuit court erroneously relied on Centennial Healthcare Mgt Corp v
Dep’t of Consumer & Industry Services, 254 Mich. App. 275 (2002), to conclude that the
facts recorded in the incident report should not have been kept from the jury. Because it
is unclear from the circuit court’s Decision and Order Regarding Motion for Sanctions
whether this conclusion was central to its decision to sanction defendant Hospital and its
counsel, we remand for reconsideration of the sanctions award. If it chooses to again
impose sanctions, the court shall explain why the specific facts on which it relies to
conclude that defendant Hospital and its counsel were precluded from arguing that the
Bovie was inadvertently or accidentally unholstered justify its sanctions award.

      We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 30, 2015
       t0929
                                                                             Clerk